Upon consideration of the petition filed by Plaintiff on the 20th day of January 2006 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th day of February 2006."
Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 31(d).